Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-20 are pending.

Claim Objections
3.		Claim 18 is objected to because of the following informalities: claim 18 states “the first electrode layer”. Claim 18 is dependent upon claim 15. Claim 16 comprises the subject matter of “a first electrode layer”. Claim 18 does not comprise appropriate antecedent basis for the claimed limitation of “the first electrode layer”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 3, 4, 6-8, 10-11, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xia et al. (US Patent Application Publication 2015/0213762), herein after referred to as Xia, in view of Murakami et al. (US Patent Application Publication 2010/0244946), herein after referred to as Murakami.
Regarding independent claim 1, Xia discloses a shift register unit (abstract and figure 1b), comprising: 
an input circuit (T1) configured to provide a power signal (VGH) from an power input signal terminal (VGH) to a first node (P) in response to the signal from the input signal terminal (IN) (figure 1b reference T1 configured to provide VGH in response to gate signal IN); 
a control circuit (T4+T5) configured to control signals from the first node (P) and a second node (Q) (Paragraphs [0041] and [0055] respectively describes connections and operations to drain of T1 (node P) with controlled application of VGL (a signal) via gate directly connected to node Q and paragraph [0042] T5 source directly connected to C2 (node Q) with controlled application of VGL (a signal) via gate directly connected to node P.); 
a reset circuit (T2) configured to provide a signal from a reference signal terminal (VGL) to the first node (P) in response to a signal from a reset signal terminal (RESET2) (paragraphs [0039] and [0055] respectively describe connections and operations to the drain of T1 (node P)); 
an output circuit (T3+T6+C1) configured to provide a signal from a clock signal terminal (CK2) to a signal output terminal (OUT) in response to the signal from the first node (P) (Paragraphs [0040] and [0043] describes the connection of T3 and T6 respectively. Paragraph [0053] describes operations of the pull-up stage in which the level of the first node P is pulled up turning on T3 and CK2 is transmitted to the output terminal OUT), and provide the signal from the reference signal terminal (VGL) to the signal output terminal (OUT) in response to the signal from the second node (Q) (paragraphs [0055]-[0056] describes the pull down stage in which the output terminal OUT to a low level via signals from the second node Q); and 
a first capacitor (C2) coupled between the clock signal terminal (CK2) and the second node (Q). 
Xia does not specifically disclose an input circuit configured to provide a signal from an input signal terminal to a first node in response to the signal from the input signal terminal.
Murakami discloses a shift register comprising: an input circuit configured to provide a signal from an input signal terminal to a first node in response to the signal from the input signal terminal (Figures 9 and 11-12 describes an input circuit TFT T6 of a shift register in paragraph [0190] such that a drain T6 is connected with a power signal VDD and a gate connected with an input signal IN1 (figure 11) is an alternative arrangement of a TFT with its gate and drain commonly connected to the input signal IN1 for an operation of an input circuit of a shift register without another signal (an enable signal for example) since the active state is retained (when IN1 becomes active/high) regardless of whether or not the inputs signal IN1 switches to the inactive/low level later.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Xia’s input circuit T1 with the known technique of commonly connecting the gate and one electrode to the input signal yielding the predictable results of an alternative arrangement for performing the same function as disclosed by Murakami (paragraph [0190]).
claim 3, Xia and Murakami discloses the shift register unit according to claim 1, wherein the input circuit comprises a first transistor (Xia: figure 1b reference T1 in combination with Murakami figure 12 such that T1 comprises the configuration of T6), the first transistor having a gate coupled to the input signal terminal (Xia: figure 1b reference gate coupled to IN), a first electrode coupled to the input signal terminal (Murakami: figure 12 reference one electrode (source of Xia T1) coupled with gate electrode to IN1 (IN of Xia)), and a second electrode coupled to the first node (figure 1b reference T1 with drain directly connected to first node P as described in paragraph [0038]); and/or (stating “and/or” comprises the broadest reasonable interpretation of only “or” wherein only the input circuit or only the control circuit is required to be disclosed by the prior art. However, Xia in view of Murakami are found to disclose both)
the control circuit comprises a second transistor and a third transistor (Xia: figure 1b reference T4 and T5 respectively as the second and third transistor), the second transistor having a gate coupled to the second node (figure 1b reference second transistor T4 with gate directly coupled to second node Q), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0041] describes the source of T4 directly coupled to reference signal terminal VGL), and a second electrode coupled to the first node (figure 1b and paragraph [0041] describes the drain of T4 directly coupled to drain of T1 (first node P)), and the third transistor having a gate coupled to the first node (figure 1b and paragraph [0042] describes the gate of T5 directly coupled to drain of T1 (first node P)), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0042] describes the drain of T5 directly coupled to reference signal terminal VGL), and a second electrode coupled to the second node (figure 1b and paragraph [0042] describes the source of T5 directly coupled to C2 (second node Q)). 
claim 4, Xia discloses the shift register unit according to claim 1, wherein the reset circuit comprises a fourth transistor (figure 1b reference T2), the fourth transistor having a gate coupled to the reset signal terminal (figure 1b and paragraph [0039] describes the gate of T2 directly coupled to reset2), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0039] describes the source of T2 directly coupled to VGL), and a second electrode coupled to the first node (figure 1b and paragraph [0039] describes the drain of T2 directly coupled to drain of T1 (first node P)); and/or 
the output circuit comprises a fifth transistor, a sixth transistor (figure 1b reference T3 and T6 respectively as the fifth and sixth transistor) and a second capacitor (C1), 
the fifth transistor having a gate coupled to the first node (figure 1b and paragraph [0040] describes the gate of T3 directly coupled to drain of T1 (first node P)), a first electrode coupled to the clock signal terminal (figure 1b and paragraph [0040] describes the source of T3 directly coupled to CK2), and a second electrode coupled to the signal output terminal (figure 1b and paragraph [0040] describes the drain of T3 directly coupled to output terminal OUT); 
the sixth transistor having a gate coupled to the second node (figure 1b and paragraph [0043] describes the gate of T6 directly coupled to gate of T4 (second node Q)), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0043] describes the drain of T6 directly coupled to VGL), and a second electrode coupled to the signal output terminal (figure 1b and paragraph [0040] describes the source of T6 directly coupled to output terminal OUT); and 
figure 1b reference C1 directly coupled between first node P and output terminal OUT). 
Regarding claim 6, Xia discloses the shift register unit according to claim 1, further comprises: 
a frame reset circuit (figure 1b reference T8 and T9), the frame reset circuit being configured to provide the signal from the reference signal terminal (VGL) to the first node (P) and the signal output terminal (OUT) respectively in response to a signal from a frame reset signal terminal (RESET1)(paragraphs [0045]-[0046] describes the connections of T8 and T9 wherein paragraphs [0047]-[0048] describes being operated pull down the levels of the first node, second node, and output terminal OUT to VGL to reset that corresponding stage shift register). 
Regarding claim 7, Xia discloses the shift register unit according to claim 6, wherein the frame reset signal terminal comprises a seventh transistor and an eighth transistor (figure 1b reference T8 and T9 respectively as the seventh and eight transistor), 
the seventh transistor having a gate coupled to the frame reset signal terminal (figure 1b and paragraph [0045] describes the gate of T8 directly coupled to RESET1), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0045] describes the source of T8 directly coupled to VGL), and a second electrode coupled to the first node (figure 1b and paragraph [0045] describes the source of T8 directly coupled to drain of T1 (first node P)); and 
the eighth transistor having a gate coupled to the frame reset signal terminal (figure 1b and paragraph [0046] describes the gate of T9 directly coupled to RESET1), figure 1b and paragraph [0046] describes the drain of T9 directly coupled to VGL), and a second electrode coupled to the signal output terminal (figure 1b and paragraph [0046] describes the source of T9 directly coupled to output terminal OUT). 
Regarding claim 8, Xia discloses a gate driving circuit (paragraph [0023] describes the shift register stages to be a gate driving circuit), comprising a plurality of shift register units cascaded as claimed in claim 1 (figure 1a depicts cascaded shift register units SR1 through SRm each detailed as shown in figure 1b), wherein 
an input signal terminal (IN) of a first-level shift register unit (SR1) is coupled to a frame trigger signal terminal (STV) (paragraph [0025]); 
in every two adjacent levels of shift register units, an input signal terminal of a next-level shift register unit is coupled to a signal output terminal of a prior-level shift register unit (figure 1b reference SR1 signal output terminal OUT connected with next stage shift register SR2 input signal terminal IN); and 
in every two adjacent levels of shift register units, an output signal terminal of a next-stage shift register unit is coupled to a reset signal terminal of a prior-stage shift register unit (figure 1b reference OUT of SR2 directly coupled to RESET2 of prior-stage shift register unit SR1).
Regarding claim 10, Xia and Murakami discloses the gate driving circuit according to claim 8, wherein the input circuit comprises a first transistor (Xia: figure 1b reference T1 in combination with Murakami figure 12 such that T1 comprises the configuration of T6), the first transistor having a gate coupled to the input signal terminal (Xia: figure 1b reference gate coupled to IN), a first electrode coupled to the input signal terminal (Murakami: figure 12 reference one electrode (source of Xia T1) coupled with gate electrode to IN1 (IN of Xia)), and a second electrode coupled to the first node (figure 1b reference T1 with drain directly connected to first node P as described in paragraph [0038]); and/or (stating “and/or” comprises the broadest reasonable interpretation of only “or” wherein only the input circuit or only the control circuit is required to be disclosed by the prior art. However, Xia in view of Murakami are found to disclose both)
the control circuit comprises a second transistor and a third transistor (Xia: figure 1b reference T4 and T5 respectively as the second and third transistor), the second transistor having a gate coupled to the second node (figure 1b reference second transistor T4 with gate directly coupled to second node Q), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0041] describes the source of T4 directly coupled to reference signal terminal VGL), and a second electrode coupled to the first node (figure 1b and paragraph [0041] describes the drain of T4 directly coupled to drain of T1 (first node P)), and the third transistor having a gate coupled to the first node (figure 1b and paragraph [0042] describes the gate of T5 directly coupled to drain of T1 (first node P)), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0042] describes the drain of T5 directly coupled to reference signal terminal VGL), and a second electrode coupled to the second node (figure 1b and paragraph [0042] describes the source of T5 directly coupled to C2 (second node Q)). 
Regarding claim 11, Xia discloses the gate driving circuit according to claim 8, wherein the reset circuit comprises a fourth transistor (figure 1b reference T2), the fourth transistor having a gate coupled to the reset signal terminal (figure 1b and paragraph [0039] describes the gate of T2 directly coupled to reset2), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0039] describes the source of T2 directly coupled to VGL), and a second electrode coupled to the first node figure 1b and paragraph [0039] describes the drain of T2 directly coupled to drain of T1 (first node P)); and/or 
the output circuit comprises a fifth transistor, a sixth transistor (figure 1b reference T3 and T6 respectively as the fifth and sixth transistor) and a second capacitor (C1), 
the fifth transistor having a gate coupled to the first node (figure 1b and paragraph [0040] describes the gate of T3 directly coupled to drain of T1 (first node P)), a first electrode coupled to the clock signal terminal (figure 1b and paragraph [0040] describes the source of T3 directly coupled to CK2), and a second electrode coupled to the signal output terminal (figure 1b and paragraph [0040] describes the drain of T3 directly coupled to output terminal OUT); 
the sixth transistor having a gate coupled to the second node (figure 1b and paragraph [0043] describes the gate of T6 directly coupled to gate of T4 (second node Q)), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0043] describes the drain of T6 directly coupled to VGL), and a second electrode coupled to the signal output terminal (figure 1b and paragraph [0040] describes the source of T6 directly coupled to output terminal OUT); and 
the second capacitor being coupled between the first node and the signal output terminal (figure 1b reference C1 directly coupled between first node P and output terminal OUT). 
Regarding claim 13, Xia discloses the gate driving circuit according to claim 8, wherein the shift register unit further comprises: a frame reset circuit (figure 1b reference T8 and T9), 
VGL) to the first node (P) and the signal output terminal (OUT) respectively in response to a signal from a frame reset signal terminal (RESET1)(paragraphs [0045]-[0046] describes the connections of T8 and T9 wherein paragraphs [0047]-[0048] describes being operated pull down the levels of the first node, second node, and output terminal OUT to VGL to reset that corresponding stage shift register). 
Regarding claim 14, Xia discloses the gate driving circuit according to claim 13, wherein the frame reset signal terminal comprises a seventh transistor and an eighth transistor (figure 1b reference T8 and T9 respectively as the seventh and eight transistor), 
the seventh transistor having a gate coupled to the frame reset signal terminal (figure 1b and paragraph [0045] describes the gate of T8 directly coupled to RESET1), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0045] describes the source of T8 directly coupled to VGL), and a second electrode coupled to the first node (figure 1b and paragraph [0045] describes the source of T8 directly coupled to drain of T1 (first node P)); and 
the eighth transistor having a gate coupled to the frame reset signal terminal (figure 1b and paragraph [0046] describes the gate of T9 directly coupled to RESET1), a first electrode coupled to the reference signal terminal (figure 1b and paragraph [0046] describes the drain of T9 directly coupled to VGL), and a second electrode coupled to the signal output terminal (figure 1b and paragraph [0046] describes the source of T9 directly coupled to output terminal OUT). 
claim 15, Xia discloses a display device, comprising the gate driving circuit as claimed in claim 8 (paragraph [0061] describes the gate driving circuit utilized for a display device). 
Regarding claim 20, Xia discloses a driving method of the shift register unit as claimed in claim 1 (figure 1b), comprising: 
in an input phase, providing, by the input circuit (T1), the signal from the input signal terminal (IN) to the first node (P) in response to the signal from the input signal terminal (Xia: figure 1b reference T1 in combination with Murakami figure 12 such that T1 comprises the configuration of T6 wherein one electrode (source of Xia T1) is coupled with gate electrode to IN1 (IN of Xia)); controlling, by the control circuit (T4+T5), the signals from the first node (P) and the second node (Q)( Paragraphs [0041] and [0055] respectively describes connections and operations to drain of T1 (node P) with controlled application of VGL (a signal) via gate directly connected to node Q and paragraph [0042] T5 source directly connected to C2 (node Q) with controlled application of VGL (a signal) via gate directly connected to node P.); providing, by the output circuit (T3+T6+C1), the signal from the clock signal terminal (CK2) to the signal output terminal (OUT) in response to the signal from the first node (P) (Paragraphs [0040] and [0043] describes the connection of T3 and T6 respectively. Paragraph [0053] describes operations of the pull-up stage in which the level of the first node P is pulled up turning on T3 and CK2 is transmitted to the output terminal OUT); and storing, by the first capacitor (C2), voltages of the signals from the second node (Q) and the clock signal terminal (CK2) (Paragraph [0053] describes operations of the pull-up stage in which the level of the first node P is pulled up turning on T3 and CK2 is transmitted to the output terminal OUT. Paragraphs [0055]-[0056] describes the pull down stage in which the output terminal OUT to a low level via signals from the second node Q.); 
T3+T6+C1), the signal from the clock signal terminal (CK2) to the signal output terminal (OUT) in response to the signal from the first node (P) (Paragraph [0053] describes operations of the pull-up stage in which the level of the first node P is pulled up turning on T3 and CK2 is transmitted to the output terminal OUT. Paragraphs [0055]-[0056] describes the pull down stage in which the output terminal OUT to a low level via signals from the second node Q.); controlling, by the control circuit (T4+T5), the signals from the first node (P) and the second node (Q); and storing, by the first capacitor (C2), the voltages of the signals from the second node (Q) and the clock signal terminal (CK2) (Paragraph [0053] describes operations of the pull-up stage in which the level of the first node P is pulled up turning on T3 and CK2 is transmitted to the output terminal OUT. Paragraphs [0055]-[0056] describes the pull down stage in which the output terminal OUT to a low level via signals from the second node Q.); 
in a reset phase, providing, by the reset circuit (T2), the signal from the reference signal terminal (VGL) to the first node (P) in response to the signal from the reset signal terminal (RESET2) (paragraphs [0039] and [0055] respectively describe connections and operations to the drain of T1 (node P)); and storing, by the first capacitor (C2), the voltages of the signals from the second node (Q) and the clock signal terminal (CK2) (Paragraph [0053] describes operations of the pull-up stage in which the level of the first node P is pulled up turning on T3 and CK2 is transmitted to the output terminal OUT. Paragraphs [0055]-[0056] describes the pull down stage in which the output terminal OUT to a low level via signals from the second node Q.); and 
in a reset-maintaining phase, keeping, by the first capacitor (C2), a voltage difference between the second node (Q) and the clock signal terminal (CK2) stable (Means for language such that the capacitor is means for providing the function of stability. Therefore, discloser of a capacitor in the claimed configuration provides the claimed function of stability.); and providing, by the output circuit (T3+T6+C1), the signal from the reference signal terminal (VGL) to the signal output terminal (OUT) in response to the signal from the second node (Q) (Paragraphs [0055]-[0056] describes the pull down stage in which the output terminal OUT to a low level via signals from the second node Q.). 

Allowable Subject Matter
5.		Claims 2, 5, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The current application’s originally filed specification describes the use of the liquid crystal material as a dielectric constant which changes with temperature as a means of stabilizing the threshold voltage of a transistor (paragraph [0054]).
Iwamoto et al. (US Patent Application Publication 2011/0134090) discloses the output transistor of a shift register comprises an especially large leakage current at high temperature thereby effecting the threshold voltage and discloses the use of a capacitor to correct such (paragraphs [0021] and [0037]).
Nakamura et al. (US Patent Application Publication 2015/0153862) specifically discloses to add a capacitor to the pull-down node to prevent leakage current from the low-temperature polysilicon output transistor (paragraph [0235]).
Wen et al. (US Patent Application Publication 2006/0238696) specifically discloses dielectrics made of liquid crystals vary depending on temperature (paragraph [0033]).
However, none of the art discloses or inherently implies, the gate driving circuit further comprising wherein a dielectric layer of either the first or second capacitor is made from a liquid crystal material.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, Xia discloses the display device according to claim 15, further comprises: an array substrate and an opposite substrate arranged opposite to each other (figure 8 reference array substrate 601 and oppositely arranged substrate/color film substrate 602 as described in paragraph [0106]), [ ], and a clock signal line electrically connected to the clock signal terminal (figure 1a reference CK2 line connected with CK2 input of shift register stages SR1-SRm); and 
the first electrode layer comprises first electrodes and second electrodes in one-to-one corresponding to the shift register units, where in a same shift register unit, the first electrodes are electrically connected to the clock signal line, and the second electrodes are electrically connected to the second node; and in the same shift register unit, the first electrode, the second electrode [ ] are equivalent to the first capacitor (figure 1b reference first capacitor directly connected between second node Q and clock signal line CK2 (a description of first and second electrodes/terminals of the capacitor. Figure 1b is a depiction of each stage of the cascaded shifter register stages depicted in figure 1a. Wherein every stage of the shift register comprises a capacitor C2 formed of a first and second electrode describing a one to one correspondence to the shift register units.). 
Xia does not specifically disclose a liquid crystal layer encapsulated between the array substrate and the opposite substrate, a first electrode layer located between the liquid crystal layer and the array substrate, or the liquid crystal layer included in the equivalent to the first capacitor.
Mori (US Patent 10,838,259) discloses a display with pixels surrounded by seal 62 (figure 1); an array substrate and an opposite substrate arranged opposite to each other (figure 2 reference array substrate 10 and oppositely arranged opposite substrate 50), a liquid crystal layer encapsulated between the array substrate and the opposite substrate (figure 2 reference liquid crystal layer 61 disposed between 10 and 50), a first electrode layer located between the liquid crystal layer and the array substrate (figure 12 reference depicted electrode layer described in column 15 lines 1-43 as capacitor CB1 including an insulating substrate 11 (described in column 14 lines 56-57 to be comprised by array substrate 10), first electrode 31, gate insulator 42, second electrode 32, and insulating layers 47 and 48 ), and
the first electrode layer comprises first electrodes (31) and second electrodes (32) in one-to-one corresponding to the shift register units (figure 5 depicts shift registers 73. Figure 6 depicts the details of the shift register stage to comprise capacitor CB1 making the depicted electrodes in figure 12 a one to one correspondence to each shift register unit/stage), where in a same shift register unit, the first electrodes are electrically connected to the clock signal line (figure 6 reference Tr1 when turned on enables clock signal CKA to electrically connect to CB1), [ ]; and in the same shift register unit, the first electrode, the second electrode, and gate insulator are equivalent to figure 12 reference electrodes 31 and 32 along with gate insulator 42 equate to the capacitor.). 
However, none of the cited art discloses or inherently implies the display device further comprising a liquid crystal layer utilized with a first electrode and second electrode as equivalent to the first capacitor.
Regarding claim 18, The same reasons for allowance are applied as described in reference to claim 16 such that Mori discloses an arrangement of capacitor electrodes which is considered combinable with Xia with the exception that none of the cited art discloses a capacitor utilizing liquid crystal material.
Regarding claims 17 and 19, while the claim is objected to as being dependent upon claims 16 and 18 respectively, it is noted Mori does not disclose interdigitated electrodes of the capacitor CB1 (figures 9 and 12 depicts overlapping layers wherein TFT Tr1 comprises interdigitated electrodes).
Mueller (US Patent 3,824,478) discloses capacitors of a shift register may comprise interdigitated electrodes (figures 1-2 reference capacitor electrodes 35 and 37).

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622